FILE COPY




                                  COURT OF APPEALS
CATHERINE STONE                    FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                   SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                    WWW.4THCOA.COURTS.STATE.TX.US                           TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                     FACSIMILE NO.
  JUSTICES                                                                              (210) 335-2762


                                           January 6, 2014

          Mary Samaniego                                 Robert Samaniego
          1620 Cypress                                   TDCJ # 1566425
          San Marcos, TX 78666                           815 12st
                                                         Huntsville, TX 78348

          RE:    Court of Appeals Number:      04-13-00519-CV
                 Trial Court Case Number:      12-0784-CV
                 Style: Robert Samaniego
                        v.
                        Mary Samaniego

                  Enclosed please find the order which the Honorable Court of Appeals has
          issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.

                                                               Very truly yours,
                                                               KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Elizabeth Montoya
                                                              Deputy Clerk, Ext. 53857


          cc: Debra Crow
          Phyllis A. Bush
                                                                                   FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 6, 2014

                                    No. 04-13-00519-CV

                          Robert SAMANIEGORobert Samaniego,

                                              v.

                                    Mary SAMANIEGO,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-0784-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER

      Appellee’s brief is currently due January 15, 2014. On January 2, 2013, appellee filed a
motion asking this court for a 90-day extension of time to file her brief. We GRANT appellee’s
motion in part and DENY appellee’s motion in part. We GRANT appellee a 60-day extension
of time to file the brief. Accordingly, appellee’s brief is due on or before March 17, 2014.



                                                   ____________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2014.


                                                   ____________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court